DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
FIG. 1 is objected to because suitable descriptive legends are required for elements 1-11 as set forth in 37 CFR 1.84(o).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
Abstract, lines 2-3, --ceramic-- should be inserted before “rolling element”.
Abstract, line 5, --ceramic-- should be inserted before “rolling element”.
Paragraph [0059], line 2, --bandpass-- should be inserted before “filter 6”.
Paragraph [0060], line 3, “interface 2” should be replaced by --human-machine interface 3--.
Paragraph [0062], line 2, --ceramic rolling-- should be inserted before “element 2”.
Paragraph [0063], line 2, --ceramic rolling-- should be inserted before “element 2”.
Paragraph [0066], lines 1-2, “the rolling element” should be replaced by --the ceramic rolling element 2--.
Paragraph [0068], line 3, --ceramic-- should be inserted before “rolling element 2”.
Paragraph [0069], line 1, --digital-- should be inserted before “bandpass filter 6”.
Paragraph [0069], line 3, --ceramic-- should be inserted before “rolling element 2”.
Paragraph [0073], line 2, --ceramic-- should be inserted before “rolling element 2”.
Paragraph [0073], line 3, --ceramic-- should be inserted before “rolling element 2”.
Appropriate correction is required.
An amended abstract must commence on a separate sheet, apart from any other text, in accordance with 37 CFR 1.52(b)(4) and 1.72(b). 
Please note that paragraph numbers in a U. S. Patent Application Publication do not correspond to paragraph numbers in the originally-filed specification.  The paragraph numbers mentioned above refer to the originally-filed specification.

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) A method for detecting at least one critical defect in a ceramic rolling element, comprising: 
5capturing at least one two-dimensional digital radiographic image of the ceramic rolling element;
digitally filtering the at least one two-dimensional digital radiographic image (a previously recited limitation); 
delineating, on [[the]] a basis (a lack of an antecedent basis) of the at least one digitally filtered two-dimensional digital radiographic image, at least one region liable to comprise the at least one critical defect in the ceramic rolling element (a previously recited limitation); 
10constructing stereoscopically a virtual model of the ceramic rolling element comprising the at least one region (a previously recited limitation); 
comparing dimensions of the at least one delineated region (a previously recited limitation) with a plurality of predetermined threshold values, and 
generating an alarm signal when the dimensions are greater than the plurality of predetermined 15threshold values (a previously recited limitation).
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  
Claim 2 should be amended as follows:
2. (Proposed Amendments) The method according to Claim 1, further comprising:
capturing a plurality of two-dimensional digital radiographic images of the ceramic rolling element;
digitally filtering each two-dimensional digital radiographic image; and
delineating, on [[the]] a basis of each digitally filtered two-dimensional digital radiographic image, at least one 20region liable to comprise the at least one critical defect in the ceramic rolling element (a previously recited limitation in claim 1).
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  
Claim 3 should be amended as follows:
3. (Proposed Amendments) The method according to Claim 1, wherein thedigitally filtering the at least one two-dimensional radiographic image comprises using a digital bandpass filter that is able to digitally filter an image comprising 5 to 2000 pixels and greyscale levels between 256 and 5 million.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
Claim 4 should be amended as follows:
4. (Proposed Amendments) The method according to Claim 1, wherein the plurality of predetermined threshold values (a previously recited limitation in claim 1) are determined depending on [[the]] a field of application of the ceramic rolling element, on [[the]] a nature of the at least one critical defect and on [[the]] a location of the at least one region in the ceramic rolling element (previously recited limitations in claim 1).
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
Claim 5 should be amended as follows:
5. (Proposed Amendments) The method according to Claim 1, wherein the at least one region (a previously recited limitation in claim 1) liable to comprise the at least one critical defect in the ceramic rolling element is delineated depending on [[the]] a colour-intensity level of the at least one digitally filtered two-dimensional digital radiographic image (a previously recited limitation in claim 1).
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
Claim 6 should be amended as follows:
6. (Proposed Amendments) The method according to Claim 1, wherein the plurality of predetermined threshold values (a previously recited limitation in claim 1) are determined depending on the dimensions and on [[the]] a pressure of [[the]] a contact between the10 ceramic rolling element and [[the]] a raceway, on [[the]] a depth of the at least one critical defect in the ceramic rolling element, and on its physical and mechanical characteristics.
Appropriate correction is required.
Claims 7-10 are objected to because of the following informalities: 
Claim 7 should be amended as follows:
7. (Proposed amendments) A device for detecting at least one critical defect in a ceramic rolling 5element, comprising: 
a photographic sensor that is configured to capture a two-dimensional digital radiographic image of the ceramic rolling element;
a digital filter configured to filter the two-dimensional digital radiographic image; 
modelling means configured to delineate, on [[the]] a basis of the filtered two-dimensional digital radiographic image, 10at least one region liable to comprise the at least one critical defect in the ceramic rolling element (a previously recited limitation), and to construct a stereoscopic image of a virtual model of the ceramic rolling element comprising the at least one region; and 
a computing unit configured to compare [[the]] dimensions of the at least one delineated region with a plurality of predetermined threshold values, and to generate an alarm signal when the dimensions are greater than the threshold values.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
Claim 8 should be amended as follows:
8. (Proposed Amendments) The device according to Claim 7, wherein the photographic sensor is configured to capture a plurality of two-dimensional digital radiographic images of the ceramic rolling element, the digital filter is configured to filter each two-dimensional digital radiographic image, and wherein the modelling means are configured to delineate, on [[the]] a basis of each filtered two-dimensional digital radiographic 20image, at least one region liable to comprise the at least one critical defect in the ceramic rolling element.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
Claim 9 should be amended as follows:
9. (Proposed Amendments) The device according to Claim 7, wherein the plurality of predetermined threshold values (a previously recited limitation in claim 7) are determined depending on [[the]] a field of application of the ceramic rolling element, [[the]] a nature of the at least one critical defect in the ceramic rolling element, on [[the]] a location of the at least one region in the ceramic rolling element and/or depending on the 25dimensions and on [[the]] a pressure of a contact between the ceramic rolling element and [[the]] a raceway, on [[the]] a depth of the at least one critical defect in the ceramic rolling element, and on its physical and mechanical characteristics.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
Claim 10 should be amended as follows:
10. (Proposed Amendments) The device according to Claim 7, wherein the modelling means are configured to delineate the at least one region liable to comprise the at least one critical defect in the ceramic rolling element depending on [[the]] a 30colour-intensity level of the filtered two-dimensional digital radiographic image (a previously recited limitation in claim 7).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a computing unit in claims 7-10.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites a limitation “its physical and mechanical characteristics” in lines 3-4, which renders the claim indefinite.  It is unclear to which element is the limitation applied.

Claim 9 recites a limitation “its physical and mechanical characteristics” in line 5, which renders the claim indefinite.  It is unclear to which element is the limitation applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kato (U. S. Patent No. 7,564,944 B2) disclosed a method for inspecting ceramic structures.
Jones (U. S. Patent No. 6,873,680 B2) disclosed a method and an apparatus for detecting defects using digital radiography.
Matsui et al. (U. S. Patent No. 5,182,775 A) disclosed a method of processing radiographic image data for detecting a welding defect.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884